Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts in BOLD of
8. A method comprising: 
determining a set of attributes from a set of data; 
blocking the set of attributes into a set of blocked attributes by distributing the set of attributes onto a grid associated with set of data; and 
applying a trained machine-learning model to the set of blocked attributes to generate a composite parameter of the set of attributes.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 10-14 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 
Examiner notes that claims 1-7, 9, and 15-20 integrate the abstract idea into the practical application of  determining, using the distributed composite parameter, at least one location for a future well in a subterranean formation represented by the set of data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al., US 2010/0138196 (hereinafter Hui) in view of Al Madani et al., US 2021/0304060 (hereinafter Al Madani).
Regarding claims 1 and 8, Hui teaches 
a processor (e.g. processor 150, see paragraph [0054] and Fig. 3); and 
a non-transitory computer-readable medium comprising instructions that are executable by the processor to cause the processor to perform operations (e.g. “instructions to execute software 130, as well as, generating automatic instructions to execute software 130 responsive to predetermined conditions. Instructions from both user interface 110 and software 130 are processed by processor 150 for operation of system 100.,”, see paragraph [0054]) comprising: 
receiving seismic data about a subterranean formation (e.g. “The user control interface is used to input information into the system such as geological data describing a fractured subsurface reservoir having a network of fractures,”, see paragraph [0019] and also paragraph [0033] and Fig. 1 step 11); 
determining a set of seismic attributes from the seismic data (e.g. “a discretization scheme is applied to the fine-scale grid to compute fine-scale simulation parameters (i.e. a set of seismic attribute). The fine-scale simulation parameters can include cell volume, cell permeability, cell porosity, and cell-to-cell interactions that define fracture-fracture connections, matrix-fracture connections, matrix-matrix connections, as well as, compute respective transmissibilities for each connection,”, see paragraph [0046]); 
blocking the set of seismic attributes into a set of blocked seismic attributes by distributing the set of seismic attributes into a geo-cellular grid representative of the subterranean formation (e.g. “The upscaling process can be described as coarsening the fine-scale resolution (i.e. blocking the set of seismic attributes into a set of blocked seismic attributes) of the fine-scale reservoir simulation model to allow for computational tractability. Therefore, a course-scale grid is generated to compute course-scale simulation parameters for the course-scale cells based on the fine-scale simulation parameters for the fine-scale cells computed during discretization (i.e. by distributing the set of seismic attributes into a geo-cellular grid). These course-scale simulation parameters, which describe the course-scale model, can be simulated to efficiently predict fluid flow characteristics within the subsurface reservoir. The course-scale grid is defined by a plurality of cells, typically of larger size compared to the fine-scale cells. The plurality of fine-scale cells defined by fine-scale grid is greater in number compared to the plurality of course-scale cells defined by the course-scale grid. Accordingly, the course-scale cells can be aggregates of the fine-scale cells. However, one will appreciate that the course-scale cells need not be comprised of a particular number of fine-scale cells. Additionally, the course-scale cells need not conform to the exterior shape of fine-scale cells such that the faces of the course-scale cells can penetrate through the internal geometry of the fine-scale cells. Unlike the fine-scale grid, which is typically gridded so that it can sufficiently capture the fine-scale details of the reservoir model, the course-scale grid is typically directed to producing quick computations during simulation s,”, see paragraph [0049]-[0050]) ; 
applying a machine-learning model to generate a composite seismic parameter (e.g.  “Artificial neural network techniques (i.e. Machine learning) can then be employed to generate a spatial distribution of fracture density for the fracture representation (i.e. a composite seismic parameter)”, see paragraph [0037]); and 
distributing the composite seismic parameter into the geo-cellular grid representative of the subterranean formation (e.g. “FIG. 5 illustrates the generated fine-scale grid 240 having adaptive spatial resolution, such that cells are refined in the vicinity of the network of fractures 210 and the wells 220, 230. The grid 240 decomposes the model 200 into 197,802 nodes and 344,805 fine-scale cells 250 to capture the detail around the network of fractures 210 and the wells 220, 230. In particular, 305,751 matrix and 39,054 fracture control volumes define 893,987 flow connections, see paragraph [0061], the fractures are the composite seismic parameter that have been distributed)  to characterize formation locations based on a predicted presence of hydrocarbons (e.g. “Simulation can be performed at various resolutions, as will be described later herein. The fluid flow characteristics can include pressure distributions, saturation distributions, production rates, and ultimate hydrocarbon recovery (i.e. characterize formation locations based on a predicted presence of hydrocarbons). One skilled in the art will appreciate that fluid flow characteristics for multiple phases such as oil, gas, solvent, and water can be forecasted through such simulation,” see paragraph [0033]) .  
Hui does not explicitly teach that the machine learning model is a trained machine learning model applied to the set of blocked seismic attributes.
Al Madani teaches applying a trained machine-learning model to the set of seismic attributes (e.g. “In Block 330, a model is generated using one or more machine-learning epochs that train the model based on acquired well data (i.e. set of seismic attributes) and augmented well data in accordance with one or more embodiments.,”, see paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Al Madani into Hui for the purpose of accurately predicting well data.
Regarding claim 2, Hui and Al Madani teach the limitations of claim 1. Hui further teaches determining, using the distributed composite seismic parameter, at least one location of a future well in the subterranean formation (e.g. “The model contains 1230 discrete fractures, represented by reference character 210, and 47 current or future planned wells (8 fluid injection wells 220 and 39 producing wells 230),” see paragraph [0060]).  
Regarding claim 5, 12, and 18, Hui and Al Madani teach the limitations of claim 1, 8, and 15. Hui further teaches wherein the distributed composite seismic parameter comprises a representation of the predicted presence of hydrocarbons in each cell of the geo-cellular grid representative of the subterranean formation (e.g. “Simulation can be performed at various resolutions, as will be described later herein. The fluid flow characteristics can include pressure distributions, saturation distributions, production rates, and ultimate hydrocarbon recovery (i.e. characterize formation locations based on a predicted presence of hydrocarbons). One skilled in the art will appreciate that fluid flow characteristics for multiple phases such as oil, gas, solvent, and water can be forecasted through such simulation,” see paragraph [0033] and Fig. 9A which shows the predicted hydrocarbon as a fluid saturation map in the geo cellular grid depicted in the figure, see also paragraph [0065]).  
Regarding claim 6, 13, and 19, Hui and Al Madani teach the limitations of claim 1, 8, and 15. Hui further teaches wherein the geo-cellular grid comprises a plurality of cells forming a three-dimensional grid of the subterranean formation (e.g. see Fig. 9A  which shows the predicted hydrocarbon as a fluid saturation map in 3D, see also paragraph [0065]).
Regarding claim 7, 14, and 20, Hui and Al Madani teach the limitations of claim 1, 8, and 15. Hui further teaches wherein the composite seismic parameter comprises a combined representation of the set of blocked seismic attributes for each location in the subterranean formation  (e.g. “a discretization scheme is applied to the fine-scale grid to compute fine-scale simulation parameters (i.e. a set of seismic attribute). The fine-scale simulation parameters can include cell volume, cell permeability, cell porosity, and cell-to-cell interactions that define fracture-fracture connections, matrix-fracture connections, matrix-matrix connections, as well as, compute respective transmissibilities for each connection,”, see paragraph [0046]).  
Regarding claim 9, Hui and Al Madani teach the limitations of claim 8. Hui further teaches distributing the composite seismic parameter into the gridto characterize locations represented by the set of data based on a predicted presence of hydrocarbons(e.g. “FIG. 5 illustrates the generated fine-scale grid 240 having adaptive spatial resolution, such that cells are refined in the vicinity of the network of fractures 210 and the wells 220, 230. The grid 240 decomposes the model 200 into 197,802 nodes and 344,805 fine-scale cells 250 to capture the detail around the network of fractures 210 and the wells 220, 230. In particular, 305,751 matrix and 39,054 fracture control volumes define 893,987 flow connections, see paragraph [0061], the fractures are the composite seismic parameter that have been distributed)  to characterize formation locations based on a predicted presence of hydrocarbons (e.g. “Simulation can be performed at various resolutions, as will be described later herein. The fluid flow characteristics can include pressure distributions, saturation distributions, production rates, and ultimate hydrocarbon recovery (i.e. characterize formation locations based on a predicted presence of hydrocarbons). One skilled in the art will appreciate that fluid flow characteristics for multiple phases such as oil, gas, solvent, and water can be forecasted through such simulation,” see paragraph [0033]) .  
determining, using the distributed composite seismic parameter, at least one location of a future well in the subterranean formation (e.g. “The model contains 1230 discrete fractures, represented by reference character 210, and 47 current or future planned wells (8 fluid injection wells 220 and 39 producing wells 230),” see paragraph [0060]).
Regarding claim 15, Hui teaches 
receiving seismic data about a subterranean formation (e.g. “The user control interface is used to input information into the system such as geological data describing a fractured subsurface reservoir having a network of fractures,”, see paragraph [0019] and also paragraph [0033] and Fig. 1 step 11); 
determining a set of seismic attributes from the seismic data (e.g. “a discretization scheme is applied to the fine-scale grid to compute fine-scale simulation parameters (i.e. a set of seismic attribute). The fine-scale simulation parameters can include cell volume, cell permeability, cell porosity, and cell-to-cell interactions that define fracture-fracture connections, matrix-fracture connections, matrix-matrix connections, as well as, compute respective transmissibilities for each connection,”, see paragraph [0046]); 
blocking the set of seismic attributes into a set of blocked seismic attributes by distributing the set of seismic attributes into a geo-cellular grid representative of the subterranean formation (e.g. “The upscaling process can be described as coarsening the fine-scale resolution (i.e. blocking the set of seismic attributes into a set of blocked seismic attributes) of the fine-scale reservoir simulation model to allow for computational tractability. Therefore, a course-scale grid is generated to compute course-scale simulation parameters for the course-scale cells based on the fine-scale simulation parameters for the fine-scale cells computed during discretization (i.e. by distributing the set of seismic attributes into a geo-cellular grid). These course-scale simulation parameters, which describe the course-scale model, can be simulated to efficiently predict fluid flow characteristics within the subsurface reservoir. The course-scale grid is defined by a plurality of cells, typically of larger size compared to the fine-scale cells. The plurality of fine-scale cells defined by fine-scale grid is greater in number compared to the plurality of course-scale cells defined by the course-scale grid. Accordingly, the course-scale cells can be aggregates of the fine-scale cells. However, one will appreciate that the course-scale cells need not be comprised of a particular number of fine-scale cells. Additionally, the course-scale cells need not conform to the exterior shape of fine-scale cells such that the faces of the course-scale cells can penetrate through the internal geometry of the fine-scale cells. Unlike the fine-scale grid, which is typically gridded so that it can sufficiently capture the fine-scale details of the reservoir model, the course-scale grid is typically directed to producing quick computations during simulation,”, see paragraph [0049]-[0050]) ; 
applying a machine-learning model to generate a composite seismic parameter (e.g.  “Artificial neural network techniques (i.e. Machine learning) can then be employed to generate a spatial distribution of fracture density for the fracture representation (i.e. a composite seismic parameter)”, see paragraph [0037]); and 
distributing the composite seismic parameter into the geo-cellular grid representative of the subterranean formation (e.g. “FIG. 5 illustrates the generated fine-scale grid 240 having adaptive spatial resolution, such that cells are refined in the vicinity of the network of fractures 210 and the wells 220, 230. The grid 240 decomposes the model 200 into 197,802 nodes and 344,805 fine-scale cells 250 to capture the detail around the network of fractures 210 and the wells 220, 230. In particular, 305,751 matrix and 39,054 fracture control volumes define 893,987 flow connections, see paragraph [0061], the fractures are the composite seismic parameter that have been distributed)  to characterize formation locations based on a predicted presence of hydrocarbons (e.g. “Simulation can be performed at various resolutions, as will be described later herein. The fluid flow characteristics can include pressure distributions, saturation distributions, production rates, and ultimate hydrocarbon recovery (i.e. characterize formation locations based on a predicted presence of hydrocarbons). One skilled in the art will appreciate that fluid flow characteristics for multiple phases such as oil, gas, solvent, and water can be forecasted through such simulation,” see paragraph [0033]), and
determining, using the distributed composite seismic parameter, at least one location of a future well in the subterranean formation (e.g. “The model contains 1230 discrete fractures, represented by reference character 210, and 47 current or future planned wells (8 fluid injection wells 220 and 39 producing wells 230),” see paragraph [0060]).  
Hui does not explicitly teach that the machine learning model is a trained machine learning model applied to the set of blocked seismic attributes.
Al Madani teaches applying a trained machine-learning model to the set of seismic attributes (e.g. “In Block 330, a model is generated using one or more machine-learning epochs that train the model based on acquired well data (i.e. set of seismic attributes) and augmented well data in accordance with one or more embodiments.,”, see paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Al Madani into Hui for the purpose of accurately predicting well data.
Claim(s) 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui and Al Madani in view of Griffith et al., US 2022/0113441 (hereinafter Griffith).
Regarding claim 4,11, and 17 Hui and Al Madani teach the limitations of claim 1, 8, and 15. Hui and Al Madani does not explicitly teach wherein the set of seismic attributes comprises acoustic impedance, formation sweetness, and phase, dip, and azimuth of the subterranean formation.  
Griffith teaches he set of seismic attributes comprises acoustic impedance, formation sweetness, and phase, dip, and azimuth of the subterranean formation (e.g. “examples of attributes of subsurface data include any quantity derived from the input data such as, without limitation spectral content, energy associated with changes in frequency bands, signals associated with filters, including without limitation, noise-free filters, low-pass filters, high-pass filters, and band-pass filters, acoustic impedance, reflectivity, semblance, loop-based properties, envelope, phase, dip, azimuth, curvature and the like.,” see paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Griffith into Hui and Al Madani for the purpose of accurately predicting subsurface data for the improvement of the efficiency and accuracy of hydrocarbon exploration.


Examiner’s note
Regarding claim 3 and 10 and 16, Hui and Al Madani teach the limitations of claim 1, 8, and 15. Hui further teaches receiving the seismic data.
Bandura et al., US 20190041534 teaches seismic data that includes labeled data and unlabeled data and applying a trained, supervised classification algorithm to the labeled data and the unlabeled data to determine pseudo-labeled data (e.g. “The seismic dataset and optional set of facies labels are input to supervised machine learning (i.e. supervised classification algorithm) at operation 24. In this case, the labeled training dataset is first used to “train” a classifier; the classifier is then applied to the unlabeled input data in order to produce a facies distribution that is now specifically labeled (i.e. pseudo-labeled data),” see paragraph [0042]).
Wahrmund et al., US 2016/0313463 teaches seismic data that includes labeled data and unlabeled data and applying a trained, semi-supervised classification algorithm to the labeled data and the unlabeled data to determine pseudo-labeled data
 (e.g. “Note that the set of training surfaces may be incompletely labeled; that is, the user may not have specified classification labels for all of the input training surfaces. This data can then be used to learn the classification model within a semi-supervised or active learning framework, as opposed to the more common supervised learning framework which requires completely labeled training sets. Semi-supervised learning takes advantage of the inherent structure in labeled and unlabeled training data to learn classifiers. In other words, the structure between labeled and unlabeled data is used to bootstrap and improve on a classifier learned using only the labeled training surfaces. Semi-supervised learning methods include self-training, co-training, and semi-supervised support vector machines” see paragraph [0059]).
However, the prior art alone or in combination fails to teach the limitations applying a trained, supervised classification algorithm to the labeled data and the pseudo-labeled data to determine fully classified data of the seismic data; and 
generating, based on the fully classified data, the composite seismic parameter in combination with the rest of the claim limitations.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2857